DETAILED ACTION
In light of applicants’ arguments regarding Jozuka et al. (JP 2017/057375) used in the office action mailed 05/11/21, new grounds of rejection are set forth below and therefore, the following action is non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 21 is objected to because of the following informalities:  Claim 21 recites a pressure-sensitive adhesive sheet “consists of…”. It is suggested that claim is amended to recite a pressure-sensitive adhesive sheet “consisting of…”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims	21-27, 30, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Nakako et al. (US 9,676,969) in view of Wu et al. (US 2016/0230052).
Regarding claim 21, Nakako et al. teaches an adhesive sheet consists of a pressure-sensitive adhesive layer that includes an adhesive polymer, wherein, the adhesive layer includes conductive particles in a dispersed state, and the conductive particles dispersed in the pressure-sensitive adhesive layer have an average particle size of 100 nm or smaller, wherein the average particle size is determined based on a number-based particle size distribution by TEM observation (See Abstract, col. 5, lines 3-20, col. 7, line 54-col. 8, line 1, col. 9, lines 40-53).
Nakako et al. fails to teach wherein the adhesive is a pressure-sensitive adhesive and wherein the conductive particles are carbon black.
However, Wu et al. teaches a pressure-sensitive adhesive including an adhesive polymer such as acrylate and conductive particles including carbon black (See Title, paragraphs [0008]-[0009] and [0051]-[0052]).
It would have obvious to one of ordinary skill in the art to use a pressure-sensitive adhesive as the adhesive of Nakako et al. in order to provide the desired peel strength and convenience (Wu et al., paragraphs [0003] and [0018]). Further, given that both Nakako and Wu et al. teach adhesives and given that Nakako et al. discloses any type of conductive particles, it would have been obvious to one of ordinary skill in the art to use carbon black as disclosed by Wu as a conductive particle of Nakako et al. and thereby arrive at the present invention. Case 
Regarding claim 22, Nakako et al. in view of Wu et al. teaches wherein the carbon black particles dispersed in the pressure-sensitive adhesive layer is preferably 100 nm (Nakako et al., col. 7, lines 58-62) which would clearly have a standard deviation smaller than 200 nm as claimed, absent evidence to the contrary.
Regarding claim 23, Nakako et al. in view of Wu et al. teaches wherein the carbon black particles dispersed in the pressure-sensitive adhesive layer wherein the carbon black particles dispersed in the pressure-sensitive adhesive layer is preferably 100 nm (Nakako et al., col. 7, lines 58-62) which would clearly have a particle size of 350 nm or greater in an amount lower than 10% as claimed, absent evidence to the contrary.
Regarding claim 24, Nakako et al. discloses that the number average particle size of the conductive particles affects the adhesion, conductivity and dispersibility (col. 7, lines 54-66). Therefore, it would have been obvious to one of ordinary skill in the art to use conductive particle having number average particle size including that presently claimed in an amount including that presently claimed in order to produce pressure sensitive adhesive sheet with desired adhesion, conductivity and dispersibility. 
Regarding claim 25, Nakako et al. teaches wherein the pressure-sensitive adhesive layer includes the carbon black particles in an amount of 20 mass% (Nakako et al., col. 9, lines 16-20), which overlaps the claimed range of 0.1 % to 30 % by weight. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima 
Regarding claim 26, Nakako et al. in view of Wu et al. teaches wherein the pressure-sensitive adhesive polymer is an acrylic polymer (Nakako et al., col. 9, line 43).
Regarding claim 27, Nakako et al. in view of Wu et al. teaches wherein the pressure-sensitive adhesive layer has a thickness of 5 µm or less (Nakako et al., col. 15, lines 54-56), which overlaps the claimed range of 1 µm to 100 µm. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Regarding claim 30, the recitation in the claims that the pressure-sensitive adhesive sheet is “used for fixing a member in a mobile electronic device” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Nakako et al. in view of Wu et al. disclose pressure-sensitive adhesive sheet as presently claimed, it is clear that the pressure-sensitive adhesive sheet of Nakako et al. in view of Wu et al. would be capable of performing the intended use, i.e. be used for fixing a member in a mobile electronic 
Regarding claim 33, Nakako et al. in view of Wu et al. teaches wherein the pressure-sensitive adhesive layer has a thickness of 25 µm or less (Nakako et al., col. 15, lines 54-56), which overlaps the claimed range of 1 µm to 100 µm. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Regarding claim 34, Nakako et al. teaches wherein the carbon black particles have a volume average particle size of 600 nm or less (col. 8, line 18) which overlaps the claimed range of 10 nm or more and 500 nm or less.
Regarding claim 35, Nakako et al. teaches wherein the carbon black particles have a volume average particle size of 600 nm or less (col. 8, line 18) which overlaps the claimed range of 10 nm or more and 500 nm or less and the carbon black particles dispersed in the pressure-sensitive adhesive layer have an average particle size of 100 nm or smaller, wherein the average particle size is determined based on a number-based particle size distribution by TEM observation (col. 7, line 54-col. 8, line 1).


Claims 21-27, 30-31, and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2016/0230052) in view of Nakako et al. (US 9,676,969).
Regarding claim 21, Wu et al. teaches a pressure-sensitive adhesive consists of a pressure-sensitive adhesive layer that includes a pressure-sensitive adhesive polymer, wherein 
Wu et al. discloses the carbon black particles are conductive particles but fails to teach wherein the carbon black particles have a number-based particle size as claimed.
However, Nakako et al. teaches an adhesive sheet consists of a pressure-sensitive adhesive layer that includes an adhesive polymer, wherein, the adhesive layer includes conductive particles in a dispersed state, and the conductive particles dispersed in the pressure-sensitive adhesive layer have an average particle size of 100 nm or smaller, wherein the average particle size is determined based on a number-based particle size distribution by TEM observation (See Abstract, col. 5, lines 3-20, col. 7, line 54-col. 8, line 1, col. 9, lines 40-53).
It would have obvious to one of ordinary skill in the art to use carbon black particles having a number-based particle size including that presently claimed in order to obtain the desired degree of adhesion and conductivity in the adhesive layer (Nakako et al., col. 7, lines 58-66).
Regarding claim 22, Wu et al. in view of Nakako et al. teaches wherein the carbon black particles dispersed in the pressure-sensitive adhesive layer is preferably 100 nm (Nakako et al., col. 7, lines 58-62) which would clearly have a standard deviation smaller than 200 nm as claimed, absent evidence to the contrary.
Regarding claim 23, Wu et al. in view of Nakako et al. teaches wherein the carbon black particles dispersed in the pressure-sensitive adhesive layer wherein the carbon black particles dispersed in the pressure-sensitive adhesive layer is preferably 100 nm (Nakako et al., col. 7, lines 58-62) which would clearly have a particle size of 350 nm or greater in an amount lower than 10% as claimed, absent evidence to the contrary.
Regarding claim 24, Nakako et al. discloses that the number average particle size of the conductive particles affects the adhesion, conductivity and dispersibility (col. 7, lines 54-66). Therefore, it would have been obvious to one of ordinary skill in the art to use conductive particles in Wu et al. having number average particle size including that presently claimed in an amount including that presently claimed in order to produce pressure sensitive adhesive sheet with desired adhesion, conductivity and dispersibility. 
Regarding claim 25, Wu et al. in view of Nakako et al. teaches wherein the pressure-sensitive adhesive layer includes the carbon black particles in an amount of 20 mass% (Nakako et al., col. 9, lines 16-20), which overlaps the claimed range of 0.1 % to 30 % by weight. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Regarding claim 26, Wu et al. in view of Nakako et al. teaches wherein the pressure-sensitive adhesive polymer is an acrylic polymer (Wu et al., paragraphs [0041]-[0044]).
Regarding claim 27, Wu et al. in view of Nakako et al. teaches wherein the pressure-sensitive adhesive layer has a thickness of between 8 and 250 microns (Wu et al., paragraph [0106]), which overlaps the claimed range of 1 µm to 100 µm. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Regarding claim 30, Wu et al. in view of Nakako et al. teaches the recitation in the claims that the pressure-sensitive adhesive sheet is “used for fixing a member in a mobile electronic 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Wu et al. in view of Nakako et al. disclose pressure-sensitive adhesive sheet as presently claimed, it is clear that the pressure-sensitive adhesive sheet of Wu et al. in view of Nakako et al. would be capable of performing the intended use, i.e. be used for fixing a member in a mobile electronic device, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention. 
Regarding claim 31, Wu et al. in view of Nakako et al. teaches a pressure-sensitive adhesive sheet with release liner comprising: the pressure-sensitive adhesive sheet according to claim 21 and a release liner protecting a surface of the pressure-sensitive adhesive layer (Wu et al, paragraphs [0102]-[0103]). 
Regarding claim 33, Wu et al. in view of Nakako et al. teaches wherein the pressure-sensitive adhesive layer has a thickness of between 8 and 250 microns (Wu et al., paragraph [0106]), which overlaps the claimed range of 1 µm to 100 µm. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Regarding claim 34, Wu et al. in view of Nakako et al. teaches wherein the carbon black particles have a volume average particle size of 600 nm or less (Nakako et al., col. 8, line 18) which overlaps the claimed range of 10 nm or more and 500 nm or less.
Regarding claim 35, Wu et al. in view of Nakako et al. teaches wherein the carbon black particles have a volume average particle size of 600 nm or less (Nakako et al., col. 8, line 18) which overlaps the claimed range of 10 nm or more and 500 nm or less and the carbon black particles dispersed in the pressure-sensitive adhesive layer have an average particle size of 100 nm or smaller, wherein the average particle size is determined based on a number-based particle size distribution by TEM observation (Nakako et al., col. 7, line 54-col. 8, line 1).
Regarding claim 36, Wu et al. in view of Nakako et al. teaches a pressure-sensitive adhesive sheet with release liner consisting of: the pressure-sensitive adhesive sheet according to claim 21; and a release liner protecting a surface of the pressure-sensitive adhesive layer (Wu et al, paragraphs [0102]-[0103]).
Response to Arguments
Applicant’s arguments, see page 8, filed 08/09/21, with respect to the rejection(s) of claim(s) 21-32 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nakako et al. (US 9,676,969) and Wu et al. (US 2016/0230052).
Applicant amended claim 21 to recite “consists of” and added new claims 33-36.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787